IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-10358
                          Summary Calendar



ROBERT KENNETH LEASURE,

                                       Petitioner-Appellant,

versus

GARY L. JOHNSON, Director,
Texas Department of Criminal Justice,
Institutional Division,

                                       Respondent-Appellee.

                        --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                       USDC No. 3:99-CV-2547
                        --------------------
                            July 27, 2000

Before WIENER, EMILIO M. GARZA, and PARKER, Circuit Judges.

PER CURIAM:*

     Robert Kenneth Leasure (“Leasure”), Texas prisoner # 747659,

moves for a certificate of appealability (“COA”) from the

district court’s dismissal of his 28 U.S.C. § 2254 petition as

time-barred.   To obtain a COA for constitutional issues, Leasure

must make a substantial showing of the denial of a constitutional

right.   See 28 U.S.C. § 2253(c)(2).    To obtain a COA for

procedural issues, Leasure must show that “jurists of reason

would find it debatable whether [he] states a valid claim of the

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-10358
                                 -2-

denial of a constitutional right and that jurists of reason would

find it debatable whether the district court was correct in its

procedural ruling.”    Slack v. McDaniel, 120 S. Ct. 1595, 1604

(2000).

     Leasure contends that the district court erred in dismissing

his § 2254 petition as time-barred.    He argues that he filed an

application for state postconviction relief on case number F94-

40748-HQ on March 9, 1998, that tolled the limitations period,

under 28 U.S.C. § 2244(d)(2), until the application was decided

on March 31, 1999.    Leasure further argues that the district

court should have equitably tolled the limitations period, until

September 30, 1999, the date he received notice that the Texas

Court of Criminal Appeals had denied the application.

     The district court did not address either of Leasure’s

§ 2244(d)(2) and equitable tolling arguments.   Accordingly, COA

is GRANTED, the district court’s judgment of dismissal is

VACATED, and the case is REMANDED to the district court to

consider the aforementioned arguments and, if appropriate, the

merits of Leasure’s underlying constitutional claims.    Leasure’s

motion for extraordinary relief is DENIED.

     COA GRANTED; VACATED AND REMANDED; MOTION DENIED.